Citation Nr: 0304100	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-05 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has legal entitlement to 
nonservice-connected death pension benefits. 

2.  Entitlement to accrued benefits.

[The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty in recognized guerrilla service 
from January to October 1945 and Regular Philippine Army 
(RPA) service from October 1945 to March 1946.  He died in 
November 2000.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  At that time, two 
issues were addressed.  In the April 2002 statement of the 
case, three issues were addressed by the RO.  The appellant 
has filed a timely substantive appeal to this determination.  
Accordingly, the Board will address all issues raised within 
the April 2002 statement of the case.

In light of the medical opinion provided by the appellant in 
May 2001, the Board is undertaking additional evidentiary 
development on the issue of entitlement to service connection 
for the cause of the veteran's death.  When the development 
is completed, that claim will be subject to a separate Board 
decision.


FINDINGS OF FACT

1.  The service department confirms that the appellant's 
deceased spouse had recognized guerrilla service from January 
1945 to October 1945 and Regular Philippine Army service from 
October 1945 to March 1946.

2.  The appellant's deceased spouse did not have qualifying 
active service for purposes of entitlement to VA nonservice-
connected death pension benefits.

3.  The veteran was not due additional benefits under any 
existing rating or decision, nor did he have a claim for VA 
benefits pending at the time of his death.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to nonservice-
connected death pension benefits have not been established.  
38 U.S.C.A. §§ 107, 1541 (West 2002); 38 C.F.R. § 3.1(d), 
3.7, 3.203 (2002).

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In written argument presented by the appellant's 
representative in November 2002, it was contended that while 
the RO did include the provisions of the VCAA in the 
statement of the case, this "brief notice" did not meet the 
notification provisions of the VCAA.  The basis for this 
argument was not explained.       

The claim of service connection for the cause of the 
veteran's death will be developed in light of the VCAA and 
the remaining issues will be denied as a matter of law under 
38 U.S.C.A. § 5121.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (analysis of the factual evidence is not 
applicable where the law, and not the facts, is dispositive).  
In light of this fact, the VCAA may not be applicable to this 
case.  See generally Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230- 231 (2000).  In any event, even if the 
VCAA was applicable, in light of both the April 2001 letter 
to the veteran and the statement of the case issued in April 
2002, the Board finds that the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claims as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  No additional pertinent evidence 
has been identified by the claimant as relevant to the two 
issues on appeal.  In addition, the record in this case 
includes all records pertinent to the issues on appeal.  
Significantly, no additional pertinent evidence has been 
identified by the claimant or her representative as relevant 
to the issues on appeal.  For these reasons the Board finds 
that VA has fulfilled its obligation to inform the appellant 
of the evidence needed to substantiate her claims.  See 
Hilkert v. West, 11 Vet. App. 284 (1998), rev'd on other 
grounds, 12 Vet. App. 145 (1999) (VA's duty to assist does 
not require VA to prove the claim with the claimant only in a 
passive roll).  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.

II.  Entitlement to Death Pension

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran. 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Generally, a 
"veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including designated guerrilla forces, is not 
considered active military, naval, or air service for the 
purposes of conferring benefits, except, inter alia, benefits 
under 38 U.S.C.A. Chapters 11 and 13. 38 U.S.C.A. § 107(a).
 
For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.  Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see also Soria v. 
Brown, 118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 
139 L. Ed. 2d 301, 118 S. Ct. 386 (1997). 

Considering the evidence of record, the Board finds that the 
appellant does not have legal entitlement to nonservice-
connected death pension benefits based on the service of her 
deceased spouse.  The service department has verified that 
her deceased spouse had service from January 1945 to October 
1946 as a recognized guerrilla and from October 1945 to March 
1946 with the Regular Philippine Army.  This finding is 
binding on VA.  Spencer, 13 Vet. App. at 380.  The record 
does not contain any other original discharge document that 
reflects other, qualifying service.  Importantly, the 
appellant herself has failed to contend that this is not the 
veteran's military service.  In addition, the appellant's own 
representative has cited the veteran's military service as a 
"recognized guerrilla from January 1945 to October 1946 and 
[in] the Regular Philippine Army from October 1945 to March 
1946."  Service as a recognized guerrilla from January 1945 
to October 1946 and the Regular Philippine Army from October 
1945 to March 1946 does not constitute active military, naval 
or air services for purposes of establishing the appellant's 
entitlement to nonservice-connected death pension benefits 
under 38 C.F.R. §§ 3.1(d), 3.8(b).  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, and not the evidence, the appeal should be 
terminated for lack of legal merit or entitlement).  

The Board emphasizes that it is empathetic to the appellant's 
claim in that the above determination is not intended to 
reflect negatively on the quality or duration of the 
appellant's military service.  However, the Board's actions 
are bound by the applicable law and regulations as they are 
written and has no power to grant benefits not otherwise 
authorized by law.  38 U.S.C.A. § 7104(c).

III.  Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had he lived. Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

In a May 1978 rating determination, service connection was 
awarded for residuals of a gunshot wound to both legs.  A 
20 percent evaluation was awarded from October 1977.  The 
veteran also received a noncompensable evaluation for scars 
on the right leg.  The veteran was notified of this 
determination and did not appeal this decision to the Board.

In October 1983, the veteran's claim for an increased 
evaluation was denied.  In January 1997, the veteran filed an 
additional claim seeking to increase his service-connected 
disability evaluation.  A VA evaluation was held.  In a July 
1997 rating determination, his claim was denied.  The veteran 
was notified of this determination later that month.  The 
veteran did not appeal this decision.  Accordingly, the July 
1997 rating determination became the final decision of the VA 
with regard to the January 1997 claim. 

In order for accrued benefits to be payable, additional 
benefits must be due and unpaid under an existing rating or 
decision, or the veteran must have had a claim for VA 
benefits pending at the time of his death.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  The veteran did not 
have any claim for VA benefits pending at the time of his 
death.  The Federal Circuit decision in Jones construed the 
provisions of 38 U.S.C.A. § 5121 and 38 U.S.C.A. § 5101(a), 
and concluded that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  The Federal Circuit held that § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  

In concluding that a veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision, in order for a 
surviving spouse to be entitled to accrued benefits, the 
Court in Jones also noted that this conclusion comports with 
the decision in Zevalkink.  A consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.

The record shows that there was no claim pending at the 
veteran's death.  As a result, the claim for accrued benefits 
is legally insufficient since the requisite elements for 
eligibility to qualify for this benefit are not met.  The 
Board does not find that a valid claim for accrued benefits 
exists based upon a pending claim that does not exist.  
Accordingly, as a matter of law, this claim must also be 
denied.

ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued pension benefits is denied.


		
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

